Motion, insofar as made by Nassau County Board of Elections and William T. Biamonte, for leave to appeal from so much of the Appellate Division order as affirmed the Supreme Court judgment, dismissed upon the ground that those parties, having not appealed from the judgment to the Appellate Division, may not appeal to the Court of Appeals from that part of the Appellate Division order affirming the judgment; motion, insofar as made by County of Nassau and John A. DeGrace, for leave to appeal from so much of the Appellate Division order as affirmed the Supreme Court judgment, denied; motion for leave to appeal otherwise dismissed upon the ground that the remaining portions of the Appellate Division order do not finally determine the proceeding within the meaning of the Constitution.